DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
The phrase “the strip assembly” in line 8 of claim 1, line 10 of claim 1, and line 18 of claim 1 should be changed to the phrase “the adhesive strip assembly”.
The term “waterproof” in line 17 of claim 1 should be changed to the phrase “a waterproof”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 4, the EVA layer made of ethylene vinyl acetate does not further limit claim 1 as an EVA layer is already claimed in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding claim 5, the SBR layer made of styrene and butadiene copolymer does not further limit claim 1 as an SBR layer is already claimed in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (KR 20140066206) in view of Park (KR 20180054227). Machine translations are being used as the English translations for Shih et al (KR 20140066206) and Park (KR 20180054227).

Regarding claim 1, Shih discloses an environmentally friendly laminate comprising in order from top to bottom a functional coating (Fig. 4 #130; pg. 4 of translation), an overlaminate film (Fig. 4 #120; pg. 4 of translation), a print layer (Fig. 4 #112; pg. 4 of translation), a support layer (Fig. 4 #114; pg. 4 of translation), an adhesive layer (Fig. 4 #116; pg. 4 of translation) and a release liner (Fig. 4 #140; pg. 4 of translation); wherein the overlaminate film comprises polyurethane (pg. 7 of translation), wherein the print layer comprises EVA (pg. 4 of translation), wherein the support layer comprises SBR rubber (pg. 6 of translation), wherein the adhesive layer comprises a pressure-sensitive adhesive (pg. 6 of translation), wherein the adhesive layer comprises acrylic copolymer (pg. 6 of translation) and wherein the environmentally friendly laminate is attached to a variety of substrates (pg. 2 of translation).
The environmentally friendly laminate attached to a substrate reads on the claimed composite strip structure. The environmentally friendly laminate reads on the claimed adhesive strip assembly. The substrate reads on the claimed strip plate. The overlaminate film comprising polyurethane reads on the claimed PU layer. The print layer comprising EVA reads on the claimed EVA layer. The adhesive layer comprising pressure sensitive adhesive reads on the claimed PSA layer. The support layer comprising SBR rubber reads on the claimed SBR layer being an adhesive made of a rubber material having a waterproof and antiskid effect.

Shih does not appear to explicitly disclose environmentally friendly laminate comprising the EVA layer made of a foam material.

However, Park discloses a plastic sheet (pg. 1 of translation) comprising an EVA resin of a foam material (pg. 6 of translation). 
The EVA foam would intrinsically be shock absorbent and sound eliminating as it is the same as Applicant’s preferred material for EVA foam.

It would have been obvious to one of ordinary skill in the art having the teachings of Shih and Park before him or her, to modify the environmentally friendly laminate of Shih to include the EVA foam resin of Park for the EVA resin in the print layer of Shih because having the required EVA foam provides excellent softness, light resistance and weatherability (pg. 6 of translation).

Regarding claim 2, Shih discloses the environmentally friendly laminate comprising a release liner of a coated paper (Fig. 4 #140; pg. 4 of translation).
The release liner reads on the claimed release paper.

Regarding claim 4, Shih discloses the environmentally friendly laminate comprising a support layer (Fig. 4 #114; pg. 4 of translation) and wherein the support layer comprises SBR rubber (pg. 6 of translation).

Regarding claim 5, Shih discloses the environmentally friendly laminate comprising a support layer (Fig. 4 #114; pg. 4 of translation) and wherein the support layer comprises SBR rubber (pg. 6 of translation).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (KR 20140066206) in view of Park (KR 20180054227) in further view of Boba et al (US 4,393,187). A machine translation is being used as the English translation for Shih et al (KR 20140066206).

Shih and Park are relied upon as described above.

Regarding claim 3, Shih and Park do not appear to explicitly disclose the environmentally friendly laminate comprising the PU layer being made of a macromolecule.

However, Boba discloses a polyurethane coating composition disposed on a substrate to form a polyurethane coating (Abstract) and wherein the coating is a macromolecule (Abstract).
Given that the macromolecule coating of polyurethane is the same as Applicant’s preferred material for the polyurethane macromolecule material, it is clear that the macromolecule coating of polyurethane would intrinsically have a stickiness less than that of the PSA layer.

It would have been obvious to one of ordinary skill in the art having the teachings of Shih, Park and Boba before him or her, to modify the environmentally friendly laminate of Shih and Park to include the polyurethane macromolecule coating of Boba for the overlaminate film of polyurethane of Shih because having the required polyurethane macromolecule coating provides a coating having desired homogeneous structure.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (KR 20140066206) in view of Park (KR 20180054227) in further view of Pastrana (WO 2014/117181). A machine translation is being used as the English translation for Shih et al (KR 20140066206).

Shih and Park are relied upon as described above.

Regarding claim 6, Shih and Park do not appear to explicitly disclose the environmentally friendly laminate comprising the PSA layer made of an oil acrylic material.

However, Pastrana discloses a flooring underlayment comprising an adhesive layer comprising acrylic adhesive and a plasticizing oil (paragraph [0047]).
Given that the acrylic adhesive and a plasticizing oil is the same as Applicant’s preferred material for the oil acrylic material, it is clear that the acrylic adhesive and a plasticizing oil would intrinsically have a stickiness more than that of the PU layer.

It would have been obvious to one of ordinary skill in the art having the teachings of Shih, Park and Pastrana before him or her, to modify the environmentally friendly laminate of Shih and Park to include the acrylic adhesive with plasticizing oil of Pastrana for the acrylic adhesive of the PSA layer of Shih because having the required adhesive with a plasticizing oil would provide the desired adhesion to a substrate along with a plasticizing property.

Regarding claim 7, Shih and Park do not appear to explicitly disclose environmentally friendly laminate comprising the sheet plate being a floor plate.

However, Pastrana discloses a flooring underlayment being attached to a floor panel (paragraph [0061]), wherein the floor panel comprises a vinyl tile (paragraph [0061]) and wherein the floor panel comprises a printed decorative layer (paragraph [0062]).
	The floor panel reads on the claimed floor plate.

It would have been obvious to one of ordinary skill in the art having the teachings of Shih, Park and Pastrana before him or her, to modify the environmentally friendly laminate of Shih and Park to include the floor panel of Pastrana for the substrate of Shih because attaching a label to a floor panel provides a desired graphic appearance to the floor panel.

Regarding claim 8, Shih and Park do not appear to explicitly disclose environmentally friendly laminate comprising the sheet plate being made of plastic material with patterned formed thereon.

However, Pastrana discloses a flooring underlayment being attached to a floor panel (paragraph [0061]), wherein the floor panel comprises a vinyl tile (paragraph [0061]) and wherein the floor panel comprises a printed decorative layer (paragraph [0062]).
The floor panel comprising a printed decorative layer reads on the claimed sheet plate being made of plastic material with patterned formed thereon.

Regarding claim 9, Shih and Park do not appear to explicitly disclose environmentally friendly laminate comprising the sheet plate being made of a tile material.

However, Pastrana discloses a flooring underlayment being attached to a floor panel (paragraph [0061]), wherein the floor panel comprises a vinyl tile (paragraph [0061]) and wherein the floor panel comprises a printed decorative layer (paragraph [0062]).
The vinyl tile reads on the claimed sheet plate being made of a tile material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785